Citation Nr: 1736555	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include endometriosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1986 to January 1989.
This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015 and July 2016, the Board remanded the appeal, and the matter has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The evidence clearly and unmistakably shows that the Veteran's endometriosis pre-existed service and was not permanently aggravated by service.


CONCLUSION OF LAW

The Veteran's endometriosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, VA issued a VCAA letter in July 2008, prior to the initial unfavorable adjudication in August 2009.   This letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided notice regarding assignment of disability ratings.  As the letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.   The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in July 2016, this matter was remanded to afford the Veteran a VA examination to determine the nature and etiology of her gynecological disorder, to include endometriosis.  The Veteran underwent a VA examination in July 2016 and her claim was readjudicated in the July 2016 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instructions in January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II. Merits of the Claim

The Veteran contends her endometriosis and related conditions are due to her military service, to include  in-service laparoscopy/laparotomy.

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.   A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b);  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304 (b) (noting that "only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.   Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

In this case, the examination report at service entrance showed a normal pelvic and vagina clinical evaluation, and at that time the Veteran did not report a history of gynecological disorders, to include endometriosis.  The Veteran is, thus, presumed sound.

As noted above, to rebut this presumption, clear and unmistakable evidence of a pre-existing disability and lack of in-service aggravation must be shown.  The pertinent evidence of record, as noted in February 2016 VA examination, the Veteran reported to the examiner that, "when I first started my periods, they were very heavy and painful.  The doctor started me on BCP (birth control pills) at age 14 because of these symptoms, with him telling me that I had endometriosis." (Medical Treatment Records May 2016).  The BCP lessen the menstrual bleeding, but the cramping and lower back pain persisted.  Id.  Additionally, during the February 2016 examination, the examiner found that it is less likely as not that the Veteran's endometriosis and related conditions are due to the Veteran's service to include the in-service surgery (claimed as laparoscopy/laparotomy) because the Veteran stated that her endometriosis was a pre-service condition.  (Medical Treatment Records May 2016).  During this examination, the examiner also noted that the Veteran's medical history is significant for endometriosis.  (Medical Treatment Records May 2016).  It was noted that the Veteran has underwent several laparoscopies, a hysterectomy, and suffered at least two miscarriages, which are consistent with the symptomatology of endometriosis.  Id.  The Board, however, remanded the matter in July 2016 to determine whether there is clear and unmistakable evidence that shows that the Veteran's endometriosis (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.

Pursuant to the Board's July 2016 remand, the Veteran was scheduled for VA examination in July 2016.  The examiner provided an opinion that found it is as likely as not that endometriosis clearly and unmistakably preexisted evidence service and was not aggravated by service upon consideration of the Veteran's history of endometriosis, medical history (history of laparoscopies and hysterectomy), Veteran's symptomatology, and relevant literature review.

The Board finds that the Veteran's endometriosis clearly and unmistakably existed prior to service, based on the statements made by the Veteran and review of the Veteran's medical history.  The Veteran stated, during the examination, that the diagnosis of endometriosis was made by her physician prior to service.  The examiner stated," the reported preservice menstruation associated heavy menstrual, painful bleeding, lower abdominal cramping, and low back pain are consistent with endometriosis and preservice oral contraceptive treatment is c/w (consistent with) accepted therapy for endometriosis."  Thus, there is clear and unmistakable that the endometriosis manifested before service. 

The Board also finds that the evidence clearly and unmistakably shows that the Veteran's endometriosis was not aggravated during his service.  That is to say, it did not undergo a permanent increase in severity beyond the natural progression of the disorder during service.  See 38 U.S.C.A. § 1111 (West 2014); Wagner, supra; VAOPGCPREC 3-2003.  This is based on the medical opinion that explains the disease progression at issue and that endometriosis related conditions will happen on occasion and clear up, such as they did during his service.  The examiner consulted a study, which found women that undergo multiple laparoscopies underwent disease progression twenty-nine (29) to forty-five (45) percent of the time to support her conclusion.  Because the evidence clearly and unmistakably shows that the preexisting disability was not aggravated by service, service connection is not warranted.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, The Board finds the February and July 2016 examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical history and cite to the relevant evidence of record.  The opinion is also consistent with the other evidence of record showing that the Veteran's endometriosis has preexisted military service.  It is supported by a detailed rationale, and references medical relevant medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

Indeed, there is no competent evidence of record showing that the Veteran's pre-existing atopic endometriosis was aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

The Board, nevertheless, acknowledges the difficulties endometriosis has caused for the Veteran.  The Veteran has reported dealing with heavy menstrual bleeding, lower back pain, cramps, and pelvic region pain as of result of her disability.  Moreover, the Veteran has also reported a long medical history of treatment for her endometriosis spanning more than twenty-five years, which included four laparoscopies, a hysterectomy, and suffered at least two miscarriages throughout that period.  

Although the Board recognizes the difficulties associated with the Veteran's endometriosis.  However, in this case, the assertion as to whether the Veteran's pre-existing gynecological disorder was aggravated by service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)(noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of her current disorder, which affects a complex organ of the body, namely the reproductive system.  While she is competent to report what she experienced, she is not competent to ascertain the etiology of this current gynecological disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinions that were rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

Based on the foregoing, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a gynecological disorder, to include endometriosis is not warranted.

ORDER

Service connection for for a gynecological disorder, to include endometriosis is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


